Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment/remarks filed 03/09/2022 is acknowledge.
Claim 10 has been amended.
Claims 1-20 are being considered on the merits.
The rejection of claims 1-20 under 35 U.S.C. 103(a) is withdrawn per Applicant’s persuasive remarks and the Declaration filed 4/22/2021.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Neaud et. Al. (US 2015/0173401) discloses dehydrated crispy products containing cereal flour, and products of plant origin (fruits and/or vegetables). These products are designed for children or babies. These products are rehydrated in hot or cold liquids, particularly milk. Upon contacting the liquid, these products rehydrate quickly and the rehydrated product maintains an integral structure for several minutes. Having a low water activity, these products are shelf stable. However, there is no mention of inclusion of whole grains. Nor there is mention of acrylamide content. 
	The secondary reference Morris et al. (GB 2548842) discloses an expanded snack food including fruit and/or vegetable and a whole grain cereal component. However, the whole grain cereal component comprises 5-25% of the product. 
	The presently claimed shelf stable, expanded or popped snack product that is designed for consumption by a child comprises at least one fruit/vegetable ingredient at 10-30% (dwb) of the product, at least one whole grain ingredient at 60-85% (dwb) of the product. The product comprises less than 150 ppm of acrylamide. 
	Claims 1-20 are novel and nonobvious. Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791